Citation Nr: 0016751	
Decision Date: 06/23/00    Archive Date: 06/28/00

DOCKET NO.  97-22 630	)	DATE
	)
	)

On appeal from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from February 1953 to February 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1997 rating decision denying 
entitlement to individual unemployability.  On appellate 
review in November 1999, the Board deferred rendering a final 
determination on the claim and referred the extra schedular 
consideration portion of the claim to the Director of 
Compensation and Pension Service (Service) for a 
determination.  In December 1999, the veteran's claims folder 
was transferred to the Service, and in January 2000, the 
Service confirmed and continued the denial of the veteran's 
claim.  The matter has been returned for appellate review.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained.

2.  Service connection is in effect for paralysis of the left 
anterior tibial nerve (deep peroneal) after removal of 
neuroma, rated at 30 percent and a left ingrown toenail with 
cellulitis, rated at 10 percent. 

3.  The veteran's disabilities are not of sufficient severity 
to preclude him from engaging in substantially gainful 
employment.


CONCLUSION OF LAW

The criteria for entitlement to a total rating based on 
individual unemployability are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.16 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks entitlement to a total rating based on 
unemployability due to his service-connected disability.  Law 
and regulations provide that a total disability ratings may 
be assigned, where the schedular rating is less than total, 
when the disabled person is, in the judgment of the rating 
agency, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disability, 
provided that, if there is only one such disability, the 
disability shall be rated at 60 percent or more, and that, if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more, and sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341(a), 
4.16(a).  It is noted that the existence or degree of 
nonservice-connected disability or disabilities or previous 
unemployability status will be disregarded where the 
aforementioned percentage for the service-connected 
disability is met and, in the judgment of the rating agency, 
the service-connected disability renders the veteran 
unemployable.  Id.

In this case, service connection is in effect for the 
veteran's residuals of left ankle, which is rated at 
30 percent and residuals of an ingrown toenail, rated at 10 
percent.  The veteran's combined total rating is 40 percent.  
In light of the foregoing, the veteran's service-connected 
disability rating does not meet the criteria required in 
order to grant entitlement to a total disability rating on a 
percentage basis.  The veteran does not have a service-
connected disability rated at 60 percent and his combined 
total disability rating is less than 70 percent.  
38 C.F.R. §§ 3.340, 3.341(a), 4.16(a).

However, even though the veteran's disability evaluations 
fail to meet the aforementioned percentage requirements to 
warrant entitlement to a total disability, consideration of 
his claim on an extraschedular basis is still warranted 
pursuant to 38 C.F.R. § 4.16(b).  It is the established 
policy of the VA that all veterans who are unable to secure 
and follow a substantially gainful occupation by reason of 
service-connected disabilities shall be rated totally 
disabled.  Id.  Therefore, rating boards should submit to the 
Director, Compensation and Pension Service, for extra-
schedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standings set forth in 
paragraph (a) of this section.  Id.; 

Additionally, to accord justice to the exceptional case where 
the schedular evaluations are found to be inadequate, the 
Chief Benefits Director or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (1999); see also Keller 
v. Brown, 6 Vet. App. 157, 162 (1994) (38 C.F.R. §§ 
3.321(b)(1) and 4.16 contain independent and differently 
measured extraschedular evaluations regarding employability). 

After reviewing and weighing the pertinent evidence of 
record, the Board finds that entitlement to a total rating 
based on individual unemployability is not warranted.  In 
this case, by history, the record shows that the veteran has 
had three back operations (See October 1996 statement from 
J.K.F., M.D., of Memorial Medical Center) because of a 
history of herniated nucleus pulposus, status post-diskectomy 
at lumbosacral spine with degenerative lumbar spine, low back 
strain, and residuals of sciatic of the left leg (See VA 
examination dated in May 1986).  The veteran also has 
degenerative joint disease of the left hip (See VA 
examination dated in March 1983); moderately severe plantar 
fasciitis of the left foot (See VA examination dated in March 
1996); and arteriosclerotic heart disease, chronic 
obstructive pulmonary disease (COPD), and elevated 
cholesterol (See March 1998 report from D.E.H., M.D. and VA 
outpatient treatment reports dated in 1998).

Regarding service-connected disability, the relevant medical 
evidence consists of a March 1996 VA neurological examination 
report which notes total and complete paralysis involving the 
left ankle.  At that time, examination disclosed no range of 
motion of the left ankle with marked pain, numbness on 
palpation, and moderate muscle wasting of the musculature.  
The left foot had marked pain of the plantar surface and 
examination of the great toe revealed that the toenail was 
absent.  There was no evidence of erythema, edema, or 
cellulitis.  X-rays of the left ankle and foot were negative.  
The diagnosis was severe peroneal nerve paralysis (anterior 
tibial nerve) and myalgia involving the left ankle, as well 
as status post cellulitis involving the left great toenail 
with residual absence of the toenail and moderately severe 
plantar fasciitis.  After examination, the examiner stated 
that the veteran walked with a marked limp due to the total 
paralysis of the left ankle, and because his gait was poor he 
needed a cane for safe ambulating.  The veteran had complete 
paralysis of the left ankle and contended that in spite of 
medical and surgical treatment received, pain and paralysis 
of the left ankle and foot had worsened.  

In March 1997, the RO received a December 1980 report from 
Wisconsin Laborers Pension Fund, stating since January 1980 
the veteran had been totally and permanently disabled and his 
disability was of such a nature that it was expected to be 
permanent and continuous for the balance of his life.  The 
diagnosis was traumatic neuroma, sensory branch of the deep 
peroneal nerve, old ankle injury.

VA outpatient treatment reports dated from January 1996 to 
May 1998 show continued complaints of and treatment for pain 
of the left ankle and foot.  Treatment for nonservice-
connected problems associated with the left foot are also 
documented.

On VA examination of the feet in December 1998, the veteran 
primarily complained of sharp pain, radiating along the 
shinbone up to the mid-left leg, and exacerbated at night.  
The veteran explained that his toes were hypersensitive to 
soft objects such as a blanket.  Complaints of numbness and 
instability of the left foot were also expressed.  The 
veteran added that he frequently fell secondary to 
instability and after walking approximately 100 feet he had 
to stop secondary to pain.  He used a cane for ambulating.  
The examiner then noted that the veteran was retired, but 
maintained that pain limited his daily activities.  

Physical examination showed dorsalis pedis 2/4, bilaterally 
with the posterior tibial artery 1/4 of the left and 2/4 of 
the right.  Subpapillary venous plexus filling time was 
mildly diminished on the left but normal on the right.  
Evidence of edema was not present.  The veteran also had 
prominent dorsal veins of the left foot.  Neurologic findings 
showed a loss of sharp, dull proprioception, vibration, 
temperature, and protective threshold of the left foot 
extending proximally to the anterior aspect of the left mid 
leg, although deep tendon reflexes were normal and 
symmetrical of the ankles.  The left knee was not examined 
due to a left knee prosthesis status post total revision in 
1991.  Dermatologic findings revealed an incision of the 
midline aspect of the left foot dorsally extending from the 
left ankle to the left foot measuring approximately 10 to 11-
centimeters long.  The skin was pale and was cold to 
palpation, especially of the toes.  Muscular strength was 
within normal limits, 5/5 bilaterally.  The veteran, however, 
had limited dorsiflexion of the ankle.  Range of motion was 
adequate in inversion and eversion of the feet.  He used a 
cane for ambulating and had a slow, guarded gait with limping 
secondary to the left ankle and foot trauma.  The diagnoses 
were traumatic left foot and ankle injury with residual 
sensory neuropathy.  In a note, the examiner stated that 
based on clinical evaluation, the veteran was unable to 
perform work requiring standing, walking, or weight bearing.  

On examination of the joints, the examiner reviewed the 
veteran's medical history and noted that the veteran had been 
disabled since 1980.  Prior to that he worked for about 20 
years as a construction laborer and five years in the wood 
industry fabricating crates.  The veteran subjectively 
complained of pain on prolonged standing, more than 10-15 
minutes; walking, more than 1-2 blocks; and while sitting he 
had mild aching.  Cold weather increased discomfort.  It was 
noted that the veteran's left foot appeared smaller than the 
right.  On clinical evaluation, the veteran walked with a 
cane and had a left antalgic gate.  Although he walked on the 
outside of his left foot, he had a reasonably normal heel-toe 
rhythm.  When walking without external support, the veteran 
planted his left foot as a unit, putting more weight on the 
outer aspect, but when walking with a cane although the gait 
was similar, the hint of limp was much less. The veteran 
could get up on his toes while holding onto the couch but he 
could not get up onto his heels.  

Findings also revealed three scars of the ankle: a midline 
scar measuring 9-centimeters which was nonadherent and 
without tenderness and a definite Tinel's sign, although 
discomfort underneath the distal part of the scar was 
detected; a scar, measuring approximately 6-centimeters, 
which was located a little lateral to the above-noted scar 
and on the anterolateral aspect of the ankle; and a 
transverse scar, measuring 4-centimeters, which connected the 
prior two scars and also was not adherent to the deeper 
structures and underlying scars.  

Findings also revealed that the tendons of the foot, ankle, 
and toes were completely intact and appeared normal.  The 
veteran had normal dorsalis pedis and posterior tibial 
pulsation, bilaterally, too.  No coolness of the foot or toes 
or specific trophic changes of the dorsum of the foot was 
appreciated.  The left foot on the whole was slightly smaller 
than on the right.  Deep tendon reflexes of the ankle and 
posterior tibial were normal.  The veteran on sensory 
testing, volunteered that he had diminished sensations of the 
anteromedial, anterolateral and posterior aspect of the left 
leg as compared to the right and that he had no appreciation 
of pinprick on the sole or dorsum of the foot, although on 
the sides of the left foot, he was able to feel light touch 
as well as pinprick, albeit to a lesser extent.  

On motor testing, dorsiflexors and plantar flexors of his 
foot and ankle were normal and definite evidence of inherent 
weakness of the foot and ankle muscles was not revealed.  The 
ankle joint appeared completely normal externally and there 
was no evidence of swelling, synovial thickening, or free 
fluid of the ankle.  The veteran, however, was reluctant to 
move his ankle on dorsiflexion.  The maximum the examiner 
could get the veteran to move on dorsiflexion was to zero 
degrees on the left as compared to 8 degrees on the right.  
On plantar flexion, the ankle moved 35 degrees as measured by 
a goniometer.  This was five degrees less than on the 
opposite side.  Neither localized tenderness nor instability 
or ligamentous laxity of the ankle was present and the 
anterior drawer test was negative.  The examiner also noted 
that x-rays at the ankle joint level disclosed no specific 
problems bone wise.  The ankle joint seemed well preserved 
and there was no evidence to suggest degenerative changes of 
the ankle.  The joint interval was at least 3-3.5 
millimeters. 

After examination of the joint, the examiner stated based on 
clinical and radiological examination, the veteran had 
persistent discomfort of the ankle area but the exact reason 
for which is not quite determined.  The veteran by history 
had a vascular malformation of the area.  The examiner added 
that the veteran very likely had the injury in training which 
resulted in thrombophlebitis in the area of vascular 
malformation requiring vein ligation and excision of some of 
the malformation.  Following this or following the second 
surgery, it appears that the veteran may have developed a 
neuroma of continuity with the distal sensory aspect of the 
terminal ramification of the deep peroneal nerve.  The 
neuroma was excised and on histopathology it was indeed what 
appears to be a posttraumatic neuroma.  The examiner, 
however, stated why the veteran did not respond to any of the 
surgical maneuvers was difficult to put into prospective.  
The EMG nerve conduction studies did not show definite 
neurological compromise and examination failed to reveal why 
the veteran had the sensory deficit he complained of.  The 
examiner then proposed that the veteran's symptoms may be 
related to disc surgery but stated the ankle joint per se had 
no specific problems. 

Thereafter, the examiner added that there was no element of 
ankle instability.  The subtalar joint was well preserved as 
well as the ankle joint and the rest of the motion of his 
foot and ankle appeared to be normal without discomfort.  The 
examiner stated that he could not say why the veteran 
continued to have the type of discomfort he complained of in 
his foot and ankle.  In part, the examiner also stated that 
he did not find any evidence of a complete paralysis of his 
deep peroneal nerve of the foot and ankle.  Considering the 
veteran's complaints and multiple surgeries in different 
parts of the body, the examiner stated that he doubted that 
the veteran was capable of entering into any type of 
meaningful employment.  Thereafter, the examiner stated that 
the veteran was not educated enough to do any job that did 
not require laboring, and based on his clinical evaluation, 
the veteran was not able to do work requiring standing, 
walking, or extensive weight bearing.

A neurological examination was also conducted in December 
1998.  Clinical evaluation demonstrated that the scars of the 
ankle were well healed although palpation of the ankle was 
painful.  Palpation on the mediolateral direction was 
nonpainful.  On ankle movement, the veteran had some 
limitations on dorsiflexion but had good plantar flexion.  
Apparently, findings of the (left) foot also showed strength 
to 5/5; toe extension to 4/5; toe flexion to 3/5; foot 
dorsiflexion to 4/5; foot plantar flexion to 3/5; iliopsoas 
4/5; quadriceps to 4/5; femoralis to 5/5; and adductors to 
5/5.  The diagnosis was status post trauma to the left ankle 
in 1953 resulting in weakness of the left foot (of note, the 
veteran had beginning hammertoes of the left foot).  The 
veteran had pain of the left ankle in the anterioposterior 
direction and walked with a limp.  The limp was due to the 
ankle and probably due to the knee joint.  The examiner also 
found that the veteran was not able to work requiring 
standing, walking, or weight bearing.

A Social Industrial Survey report generally shows that the 
veteran stated his daily functioning was limited.  He had 
difficulty performing yard work because of instability of the 
ankle and due to the snowy and icy conditions of the north.  
The veteran also stated that he experienced pain of the ankle 
throughout the day and this affected his ability to perform 
household tasks.  At times he was unable to walk and when 
asleep, pain awakened him.  The interviewer then discussed 
the veteran's educational and employment history.  It was 
noted that the veteran had completed the 8th grade and worked 
on the family farm.  Prior to service, he worked as a 
bricklayer in construction work and after service he worked 
as a laborer returning to work in construction.  However, 
because of problems with his ankle, he was forced to find 
other employment, such as working as a truck driver.  

On assessment, the interviewer found that the veteran was 
ambulatory although he walked with a cane and sauntered from 
side to side.  In part, the interviewer noted that the 
veteran presented a personal and career history which became 
progressively debilitating and eventually forced him into 
early retirement.  Thereafter, the veteran and his wife were 
unable to maintain their standard of living, even though she 
entered the workforce, and the disability caused stress and 
strain on the family relationships throughout the years.  It 
was also noted that the veteran's disability motivated him to 
relocate to New Mexico for an easier, less demanding 
lifestyle. 

In this case, although the veteran contends that the service- 
connected disabilities prevent him from obtaining and 
maintaining substantially gainful employment and clinical 
findings show that he has physical limitations, e.g., 
inability to perform work requiring standing, walking, or 
weight bearing, the evidence does not establish that his 
service-connected disabilities prevent him from obtaining and 
maintaining employment.  The evidence shows that it is 
primarily his non-service-connected disabilities and other 
unrelated factors that prevent him from obtaining and 
maintaining substantially gainful employment.  In this case, 
the veteran's residuals of a left ankle disability and an 
ingrown left great toenail are not demonstrative of 
significant impairment.  Although decreased range of motion 
of the left ankle is present as well as pain and numbness, 
range of motion on inversion and eversion of the feet was 
adequate; muscular strength was within normal limits; and 
instability of the ankle has not been demonstrated.  After 
examination of the joints in 1998, the examiner found that he 
did not find any evidence of a complete paralysis of the deep 
peroneal nerve of the foot and ankle.  He also stated that he 
could not say why the veteran continued to have the type of 
discomfort he complained of in his foot and ankle.  The Board 
also points out that although the examiner stated that he was 
doubtful that the veteran was capable of entering into any 
type of meaningful employment, the examiner based that 
conclusion upon the veteran's complaints and multiple 
surgeries of different parts of the body.  As previously 
noted, the veteran has had three back operations for a 
herniated nucleus pulposus, status post-diskectomy at 
lumbosacral spine with degenerative lumbar spine, low back 
strain, and residuals of sciatic of the left leg.  He also 
has degenerative joint disease of the left hip; moderately 
severe plantar fasciitis of the left foot; and 
arteriosclerotic heart disease, COPD, and elevated 
cholesterol.  

The Board has also considered the provisions of 
38 C.F.R. § 3.321 (1999), but finds no basis for an allowance 
of this claim under this provision.  In an exceptional case, 
where the schedular evaluations are found to be inadequate, 
the Chief Benefits Director or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve an extra-schedular evaluation commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability.  38 C.F.R. § 3.321(b)(1). 
As previously noted, in 2000 the Service denied the veteran's 
claim, and after reviewing the pertinent evidence, the Board 
finds that that determination was proper.  In this case, the 
clinical data fails to establish that the veteran's service-
connected disabilities alone render him unemployable.  
Additionally, there is no evidence of frequent 
hospitalization.  Although the veteran, in essence, claims 
that his service-connected disabilities cause marked 
interference with employment that is exceptional so as to 
preclude the use of the regular rating criteria, the record 
shows that his service-connected disabilities are adequately 
contemplated by the currently assigned 40 percent total 
rating and that his primary difficulties stem from symptoms 
attributable to his non-service connected disabilities.  Thus 
the claim is not warranted in this respect.

Because the evidence fails to show that the veteran's 
service-connected disabilities exclusively render him 
unemployable, but that his nonservice-connected disabilities 
primarily render him unemployable, the Board concludes that 
the veteran's service-connected disabilities are not of 
sufficient severity to preclude him from engaging in all 
types of substantially gainful employment, consistent with 
his education and employment history.  Further, the evidence 
in this case is not so evenly balanced as to require 
application of the doctrine of reasonable doubt.  38 U.S.C.A. 
§ 5107(b).


ORDER

Entitlement to a total disability rating for compensation 
based on individual unemployability is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

